Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
                                        Status of the Claims
Claims 1-12 of IMTIAZ KHURSHID (OCT. 4, 2019) are pending and subject to first action on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 06/08/20 is acknowledged and considered and made of the record.  A signed copy of the 1449 is attached herewith.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Method of claim 6 is of indeterminate scope (reach through claim) because such claim language, which relies on a mode of action or underlying cause (A method for treating other obstructive airway diseases, render the scope of the claim indeterminate as the claim language may read on diseases or disorders not yet understood or known to be caused by or affected by such action or in ways not yet understood.   
  The intended scope of other obstructive airway diseases to be treated with this formulation has not been recited, thus rendering the claim ambiguous because for example, chronic obstructive pulmonary disease (COPD) is an obstructive airway disease which could be asthma or emphysema or pulmonary emphysema, each of which can have its own pathophysiology.   
  Thus, the skilled artisan would not be adequately apprised of the metes and bounds of the disorders and/or diseases recited herein.        
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IIke Ipek et al., The efficacy of nebulized salbutamol, hypertonic saline .  
Applicants claim a pharmaceutical composition comprising a therapeutically effective amount of albuterol and a therapeutically effective amount of hypertonic saline.     
Prior Art:
IIke Ozahi Ipek et al., teach the efficacy of nebulized composition of salbutamol and hypertonic saline (Group 2).  See paragraph 2, under Table 1.

  Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over IIke Ipek et al., The efficacy of nebulized salbutamol, hypertonic saline and salbutamol/hypertonic saline; Pulmonary Pharmacology & Therapeutics, Vol. 24, Issue 6, Dec. 2011, pages 633-637; Ariel Berlinski, Aerosol physiology & pitfalls using current delivery systems, Pediatric Pulmonology, Vol. 47, (Sep. 2012); Ozdogan et al., The efficacy of nebulized hypertonic saline in acute bronchiolitis in hospital setting; A randomized and double blind trial; American Journal of Respiratory and Critical Care .  
  
Applicants claim a pharmaceutical composition comprising a therapeutically effective amount of albuterol and a therapeutically effective amount of hypertonic saline and methods for treating disease state such as cystic fibrosis.     
Prior Art:
IIke Ozahi Ipek et al., teach the efficacy of nebulized composition of salbutamol and hypertonic saline for the treatment of bronchiolitis (Group 2).  The reference teaches that the hypertonic (3%) saline absorbs water from the submucosa and decreases edema and improves mucociliary function.  See paragraph 2 of the introduction.  The reference further teaches that the combination of nebulized salbutamol and hypertonic saline is effective in decreasing Clinically Bronchiolitis Severity Score (CBSS).  See section 4, under discussion, 1st paragraph of page 8 of 13. 
Prior Art:
Berlinski teaches that delivery of drugs such as albuterol and hypertonic saline to the lungs is the mainstay of therapy for subjects with lung diseases including cystic fibrosis.  See the abstract.  Reference further teaches that albuterol is employed to prevent or treat bronchoconstriction and hypertonic saline is employed to rehydrate the airway surface liquid compartment.  Berlinski also teaches that several factors can affect the drug that is deposited in the lungs of cystic fibrosis patients.  It further teaches that therapeutic aerosols generally encompass a range of different particle sizes characterized by several parameters including mass median aerodynamic diameter 
Prior Art:
Ozdogan et al., discloses the efficacy and safety of 5%, 3% and 0.9% saline solution combined with albuterol for treating mild to moderate acute bronchiolitis in hospital setting and concluded that nebulized 5% hypertonic saline combined with albuterol is effective and safe in treating bronchiolitis.  See the conclusion.
 Thus, at the very least, the difference between the instant claims and the references teaching could well be described as the specific limitations in for example, claim 8 (where the pharmaceutical composition is delivered as a micronized particle of respirable size) or a sterile composition (claim 12).  However, with Ipek et al., teaching the efficacy of the composition consisting of hypertonic saline and salbutamol for treating bronchiolitis disease, and Berlinski teaching the effectiveness of employing the most effective particle size for ultimate absorption and Ozdogan teaching the effectiveness of the combined use of hypertonic saline and albuterol and Zabner’s disclosing that during the treatment of patients with cystic fibrosis, the pharmaceutical compositions are generally formulated and administered to exert a therapeutically useful effect while minimizing undesirable side effects as noted in [0072-0084]. 
 Hence, at the time of filing this application the skilled artisan in possession of Ipek et al., Berlinski, Ozdogan and Zabner would consider the instant invention prima facie  because a composition comprising hypertonic saline and albuterol is known in the art and its use for treating airway disease state is also known in the art.  Thus, one of ordinary skill in the art would be motivated to prepare the instant composition and its use with a reasonable expectation that the resulting composition would be efficacious in treating airway disease state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/EBENEZER O SACKEY/           Examiner, Art Unit 1624                                                                                                                                                                                                
 
/Tracy Vivlemore/Primary Examiner, Art Unit 1635